J. A26028/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
DANIEL ROY WITUCKI,                      :         No. 1739 MDA 2014
                                         :
                        Appellant        :


             Appeal from the Order Entered September 30, 2014,
                in the Court of Common Pleas of Tioga County
                    Criminal Division at No. 0033-CR-1998


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND PLATT,* JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.: FILED NOVEMBER 10, 2015

      Appellant appeals the denial of his habeas corpus petition. Appellant

was convicted of first degree murder in June 1998. His direct appeal and his

first and subsequent untimely PCRA petitions were unsuccessful.

      The habeas corpus petition challenging the unlawful restraint of his

liberty is based on the absence of a statutory section listed in the sentencing

order. This claim is denied. See Commonwealth v. Stultz, 114 A.3d 865

(Pa.Super. 2015) (failure to cite a statute in a sentencing order does not

render a sentence illegal where court has statutory authority to pronounce

sentence).

      Appellant   additionally   makes   vague    arguments    that   his   life

imprisonment sentence is illegal and violates due process.       We grant no




* Retired Senior Judge assigned to the Superior Court.
J. A26028/15


relief.     Appellant was procedurally and properly sentenced on the first

degree murder conviction in 1998.

          Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/10/2015




                                     -2-